DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 11/02/21. Claims 1, 15 and 20 are the independent claims.
3. This application is a.continuation of US Patent Application Number
17/181,466, now US 11195687, filed on February 22, 2021, which is a continuation of US Patent Application Number 16/387,455, now US 10964507 filed on April 17, 2019.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowability and reasons for allowability
5. Claims 1, 15 and 20 are allowable over prior art.
6. The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest:
Claim 1:
A shielded x-ray tube comprising:
x-ray tube shield encircling the x-ray tube, being electrically insulative,
and spaced apart from the x-ray tube by an annular gap, including two open
ends located opposite of each other;
x-ray tube insulation separating the x-ray tube shield from the x-ray tube,
the x-ray tube insulation comprising a solid, electrically-insulative material
with a different material composition than a material composition of the x-ray
tube shield;
an outer insulation wrapping at least partially around the x-ray tube shield
and being a solid, electrically-insulative material with a different material
composition than a material composition of the x-ray tube shield.

Claim 15:
A shielded power supply for an x-ray source, the shielded power supply
comprising:
a power supply shield wrapping around the voltage multiplier, the power
supply shield being electrically insulative and being spaced apart from the
voltage multiplier by an arcuate gap.

Claim 20:
A shielded power supply for an x-ray source, the shielded power supply
comprising:
a power supply shield wrapping around the voltage multiplier, the power
supply shield being electrically insulative and being spaced apart from the
voltage multiplier by an arcuate gap;
the shield has a thickness of between 1 mm and 5 mm.

Relevant prior art
7. Komm et al. (“Gaseous Dielectric High Voltage Insulation for Space Applications” D.
Komm and D. Hoppe, 2008 IEEE International Vacuum Electronics Conference, Pages:
378-379; supplied with IDS of 1/19/22), discloses an x-ray tube with a common
container filled with electronegative gas, but such a container is around the high voltage
moduel and not the x-ray tube itself. Steck (US 2019/0182943) teaches a housing around
both the x-ray tube and the voltage multiplier and not two separate shields as in the instant
invention. One of ordinary skill would not be able to combine the reference to arrive at a
shielded x-ray source as claimed in the instant invention.

In the instant invention, the x-ray tube and voltage multiplier are separately shielded in
order to reduce the size and costs and increase ease of manufacturing.

Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10964507. Although the claims at issue are not identical, they are not patentably distinct from each other. Below is a comparison of claim 15 of the instant application and claims 18-20 of US 10964507 with the common portions in bold face.
Instant application
15. A shielded power supply for an x-ray source, the shielded power supply comprising: a voltage multiplier; a power supply shield wrapping around the voltage multiplier, the power supply shield being electrically insulative and being spaced apart from the voltage multiplier by an arcuate gap; power supply insulation separating the power supply shield from the voltage multiplier; and the power supply insulation comprising a solid, electrically-insulative material having a different material composition than a material composition of the power supply shield.
US 10964507
18. A shielded power supply for an x-ray source, the shielded power supply comprising: a voltage multiplier; a power supply shield wrapping at least partially around the voltage multiplier, the power supply shield being electrically insulative and being spaced apart from the voltage multiplier by a gap; power supply insulation separating the power supply shield from the voltage multiplier; the power supply insulation comprising a solid, electrically-insulative material having a different material composition than a material composition of the power supply shield.
19. An x-ray source comprising the shielded power supply of claim 18, the x-ray source further comprising: an x-ray tube; the shielded power supply electrically coupled to the x-ray tube; an enclosure at least partially surrounding the shielded power supply and the x-ray tube; an outer insulation sandwiched between and electrically insulating at least part of the x-ray tube and at least part of the shielded power supply from the enclosure; a material composition of the power supply shield is different than a material composition of the outer insulation.
20. The x-ray source of claim 19, further comprising an x-ray tube shield wrapping at least partially around the x-ray tube, wherein: the x-ray tube shield is electrically insulative and spaced apart from the x-ray tube by an arcuate gap; and x-ray tube insulation separates the x-ray tube shield from the x-ray tube, the x-ray tube insulation comprising a solid, electrically-insulative material with a different material composition than a material composition of the x-ray tube shield.



As can be seen from the comparison all the limitations of claim 15 in the instant application are in claim 20 of US. Hence claim 15 is rejected under an ODP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884